DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office cation:
Lelong et al. (US 20010026637 A1, hereinafter “Lelong”)
Akselrod-Ballin et al. (US 10223610 B1, hereinafter “Ballin”)
Lure (US 20050084178 A1, hereinafter “Lure”)
Pekelny et al. (US 20210027107 A1, hereinafter “Pekelny”).
Tan et al. (CN 109740539 A, hereinafter “Tan”)


Examiner’s Statement of Reason (s) for Allowance
The following is an examiner’s statement of reasons for allowance: 
Lelong teaches a system for biomedical image analysis (Lelong abstract [0001]-[0003], where Lelong teaches a processing method, non-transitory computer readable medium and system for 3-D geometrical modeling of the Spine to perform evaluation and diagnostic related to scoliosis), comprising:
a communication interface configured to receive a plurality of unannotated biomedical images, the biomedical images including a first image and a second image being acquired in a
pair by an image acquisition device (Lelong [0011, [0027], figs. 1 and 4, where Lelong teaches receiving at least a first and a second images data of two R-ray views, provided for instance by a medical examination apparatus 150); and
at least one processor (Lelong [0011, [0016], [0027], figs. 1 and 4, the system and method comprises processors), configured to:
determine that the first image is in a first view and the second image is in a second view;
process the first image of the plurality of unannotated biomedical images in a first processing modules designed for an orientation (Lelong [0011, [0016], [0018], [0027], figs. 1 and 4, Lelong teaches determining the view of each image and assigned coordinate accordingly);
process the second image of the plurality of unannotated biomedical images to comprising processing modules designed for the second view (Lelong [0011, [0016], [0018][0027], figs. 1 and 4, Lelong teaches using processing module to process the first image);
process the first image and the second image, wherein the first set of processing modules share processing parameters with the second set of processing modules (Lelong [0011, [0016], [0018] [0027], figs. 1 and 4, Lelong teaches using processing module to process the second image and at least some  parameters are shared among the processing modules such as the Z coordinate axis); and
provide a diagnostic output based on the processing of the first image and the second image (Lelong [0022]-[0024], where Lelong teaches providing diagnostic such as scoliosis based on the analysis of the first and the second image).
Lelong fails to explicitly taches assigning the first image to ta first processing path and assigning the second image to a second processing path where each path uses a neural network model and the network models share parameters. 
However, performing parallel processing on different images or image slices using different path is well-known and would have been obvious in order to take advantage of the parallel processing features of current processors. Furthermore, Ballin in the same line of endeavor teaches processing a first biomedical image set and a second biomedical image set (unannotated) where different path having corresponding processing modules is used to process each image using neural network (or sub-image) where each image (sub-image) can be selected based on an attribute and the attribute can be based on view of the image (Ballin col. 5 lines 44-62, col. 12 lines 61-col. 13 line 21, col. 13 line 52-col. 14 line 11, figs. 6 and 7). And Lure further teaches obtaining a plurality of chest x-rays image set and processing thing using different path. Where different path can be taking using corresponding module based on the front view image or lateral view image and images parameters can be shared between the modules in each path. (Lure [0029]-[0032], figs. 1-8).
	Therefore, taking the teachings of Lelong, Ballin and Lure as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to obtain unannotated pair of images, determining attributes associated with each image such as the view of the image was taken and process each image via different path, such that each path can be adapted to each particular image. 
The combination above fails to explicitly teach wherein the first set of processing modules and the second set of processing modules are jointly trained by jointly adjusting model parameters at least partially shared by the first set of processing modules and the second set of processing modules to minimize a joint loss.
However, Pekelny in the same line of endeavor teaches an image processing method and system where a plurality of images are processing using different path wherein each path uses modules comprising a deep neural network (DNN) model with common parameters (content creation or generation and rendering parameter such as texture, lighting, blurring, contrast, and others,  final prediction and prediction arriving time parameters)  that are trained and updated using joint loss function (Pekelny [0024]-[0025], [0028], [0034], figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a joint loss function to train the models such that they have similar and or share model parameters, in order to optimize the parameters and match each path in term of prediction and/or how the predictions are arrived (Pekelny [0025]).

The combination of the cited prior arts above fails to teach:
wherein the first set of processing modules comprises a first multi-scale localization learning model to determine a first set of multi-scale bounding boxes identifying regions of interest in different scales; and
wherein the first set of processing modules the second set of processing modules comprises a second multi-scale localization learning model to determine a second set of multi-scale bounding boxes in different scales, wherein the first set-of  multi-scale localization learning model and the second  multi-scale localization learning model are jointly trained by jointly adjusting a first subset of model parameters  by the first set  multi-scale localization learning model and the second  modules multi-scale localization learning.
It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed based on the cited prior arts above. Therefore, claims 1, 2-7, 9-12, 14-18 and 20 are allowable over the cited prior arts above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        May 9, 2022